

	

		II

		109th CONGRESS

		1st Session

		S. 170

		IN THE SENATE OF THE UNITED STATES

		

			January 26, 2005

			Ms. Murkowski (for

			 herself and Mr. Stevens) introduced the

			 following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To clarify the definition of rural

		  airports.

	

	

		

			1.

			Rural airports

			

				(a)

				In general

				Clause (ii) of section

			 4261(e)(1)(B) of the Internal Revenue Code of 1986 (defining rural airport) is

			 amended—

				

					(1)

					by striking or

			 at the end of subclause (I),

				

					(2)

					by striking the period at the

			 end of subclause (II) and inserting , or, and

				

					(3)

					by adding at the end the

			 following:

					

						

							(III)

							is not connected by paved

				roads to another airport.

						.

				

				(b)

				Effective date

				The amendments made by this

			 section shall apply to calendar years beginning after December 31, 2004.

			

